Citation Nr: 1631100	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals, left cruciate ligament construction, left knee.

2.  Entitlement to an initial disability rating greater than 10 percent for left knee instability to include entitlement to an effective date earlier than June 12, 2014 for the assignment of this separate rating.  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied a disability rating greater than 10 percent for the Veteran's service-connected left knee disorder.  

A subsequent October 2011 rating decision assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence effective September 22, 2011, with the 10 percent rating being restored effective January 1, 2012.

The Veteran provided testimony at a hearing before personnel at the RO in September 2011, and before the undersigned Veterans Law Judge (VLJ) in June 2014.  Transcripts of both hearings are of record.

This case was previously before the Board in December 2014 at which time it was remanded for additional development.  

Thereafter, by rating decision dated in April 2015, the RO granted a separate 10 percent disability rating for left knee instability effective June 12, 2014.  Notably, in October 2015, the Veteran submitted a "notice of disagreement" as to the April 2015 rating decision, arguing that the effective date for this award should be September 2010, the date of his "original appeal."  The Veteran also disagreed with the rating assigned for his left knee instability, arguing that it should be 20 percent instead of 10 percent disabling.  While the Veteran has not been afforded a statement of the case regarding the instability issue and has, thus, not perfected a formal appeal with regard to this issue, because the Veteran's original appeal stems from a general claim for an increased rating for the knee, the Board has taken jurisdiction of the instability issue.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran was last afforded a VA examination for his left knee in April 2015.  This examination shows that the Veteran had flexion to 125 degrees but that he experienced pain on flexion.  There was also evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was additional functional loss of range of motion after three repetitions, specifically the Veteran only had flexion to 120 degrees upon repetitive use testing.  There are no findings regarding the right knee in this examination report.

In May 2015 correspondence, the Veteran wrote that the April 2015 VA examination is inadequate.  Specifically, the Veteran wrote that no load-bearing or repetitive testing was done.  The Veteran wrote that he lifted each foot behind himself two times, sat in a chair and tried to extend each leg, and that that was the examination in its entirety.  No means of measurement were used during the examination so if any range-of-movement measurements were noted on the examination, they were done by eye and not by any device which measures flexion or extension.  

In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

Given the Veteran's contentions regarding the inadequacy of the April 2015 VA examination as well as the fact that the April 2015 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is warranted.

Additionally, the most recent VA treatment records in the claims file are dated in April 2015.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since April 2015.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorder.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since April 2015.  

2. After completing the above, schedule the Veteran for a new examination for his left knee to determine the current severity of his left knee disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

A complete rationale for any opinions expressed should be provided. 

3. Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




